


Exhibit 10.1


SEVERANCE AGREEMENT
This Severance Agreement (the “Agreement”) is dated as of ___________ __, ____,
between The Timken Company, an Ohio corporation (the “Company”), and
______________ (the “Employee”).
Recitals
WHEREAS, the Employee is a key employee of the Company and has made and is
expected to continue to make major contributions to the profitability, growth
and financial strength of the Company; and
WHEREAS, the Company wishes to induce its key employees to remain in the
employment of the Company and to assure itself of stability and continuity of
operations by providing severance protection to those key employees who are
expected to make major contributions to the success of the Company. In addition,
the Company recognizes that a termination of employment may occur following a
change in control in circumstances where the Employee should receive additional
compensation for services theretofore rendered and for other good reasons, the
appropriate amount of which would be difficult to ascertain. Hence, the Company
has agreed to provide special severance in the event of a change in control of
the Company.
NOW, THEREFORE, in consideration of the premises provided for in this Agreement,
including the Release provided for in Section 8 hereof, the Company and the
Employee agree as follows:
1.Definitions:
1.1Base Salary: The term “Base Salary” shall mean the Employee’s annual base
salary as in effect on the date this Agreement becomes operative, as the same
may be increased from time to time.
1.2Board: The term “Board” shall mean the Board of Directors of the Company.
1.3Change in Control: “Change in Control” means the occurrence during the Term
of any of the following events:
(a)any individual, entity or group (within the meaning of Section 13(d)(3) or
14(d)(2) of the Exchange Act) (a “Person”) is or becomes the beneficial owner
(within the meaning of Rule 13d-3 promulgated under the Exchange Act) of 30% or
more of the combined voting power of the then-outstanding Voting Stock of the
Company; provided, however. that:
(i)for purposes of this Section 1.3(a), the following acquisitions will not
constitute a Change in Control: (A) any acquisition of Voting Stock of the
Company directly from the Company that is approved by a majority of the
Incumbent Directors, (B) any acquisition of Voting Stock of the Company by the
Company or any Subsidiary, (C) any acquisition of Voting Stock of the Company by
the trustee or other fiduciary holding securities under any employee benefit
plan (or related trust) sponsored or maintained by the Company or any
Subsidiary, and (D) any acquisition of Voting Stock of the Company by any Person
pursuant to a Business Transaction that complies with clauses (i), (ii) and
(iii) of Section1.3(c) below;
(ii)if any Person is or becomes the beneficial owner of 30% or more of combined
voting power of the then-outstanding Voting Stock of the Company as a result of
a transaction described in clause (A) of Section 1.3(a)(i) above and such Person
thereafter becomes the beneficial owner of any additional shares of Voting Stock
of the Company representing 1% or more of the then-outstanding Voting Stock of
the Company, other than in an acquisition directly from the Company that is
approved by a majority of the Incumbent Directors or other than as a result of a
stock dividend, stock split or similar transaction effected by the Company in
which all holders of Voting Stock are treated equally, such subsequent
acquisition shall be treated as a Change in Control;
(iii)a Change in Control will not be deemed to have occurred if a Person is or
becomes the beneficial owner of 30% or more of the Voting Stock of the Company
as a result of a reduction in the number of shares of Voting Stock of the
Company outstanding pursuant to a transaction or series of transactions that is
approved by a majority of the Incumbent Directors unless and until such Person
thereafter becomes the beneficial owner of any additional shares of Voting Stock
of the Company representing 1% or more of the then-outstanding Voting Stock of
the Company, other than as a result of a stock dividend, stock split or similar
transaction effected by the Company in which all holders of Voting Stock are
treated equally; and
(iv)if at least a majority of the Incumbent Directors determine in good faith
that a Person has acquired beneficial ownership of 30% or more of the Voting
Stock of the Company inadvertently, and such Person divests as promptly as
practicable but no later than the date, if any, set by the Incumbent Directors a
sufficient number of shares so that such Person beneficially owns less than 30%
of the Voting Stock of the Company, then no Change in Control shall have
occurred as a result of such Person’s acquisition; or
(b)a majority of the Board ceases to be comprised of Incumbent Directors; or




--------------------------------------------------------------------------------




(c)the consummation of a reorganization, merger or consolidation, or sale or
other disposition of all or substantially all of the assets of the Company or
the acquisition of the stock or assets of another corporation, or other
transaction (each, a “Business Transaction”), unless, in each case, immediately
following such Business Transaction (i) the Voting Stock of the Company
outstanding immediately prior to such Business Transaction continues to
represent (either by remaining outstanding or by being converted into Voting
Stock of the surviving entity or any parent thereof), at least 51% of the
combined voting power of the then outstanding shares of Voting Stock of the
entity resulting from such Business Transaction (including, without limitation,
an entity which as a result of such transaction owns the Company or all or
substantially all of the Company’s assets either directly or through one or more
subsidiaries), (ii) no Person (other than the Company, such entity resulting
from such Business Transaction, or any employee benefit plan (or related trust)
sponsored or maintained by the Company, any Subsidiary or such entity resulting
from such Business Transaction) beneficially owns, directly or indirectly, 30%
or more of the combined voting power of the then outstanding shares of Voting
Stock of the entity resulting from such Business Transaction, and (iii) at least
a majority of the members of the Board of Directors of the entity resulting from
such Business Transaction were Incumbent Directors at the time of the execution
of the initial agreement or of the action of the Board providing for such
Business Transaction; or
(d)approval by the shareholders of the Company of a complete liquidation or
dissolution of the Company, except pursuant to a Business Transaction that
complies with clauses (i), (ii) and (iii) of Section 1.3(c).
The Company shall give the Employee written notice, delivered to the Employee in
the manner specified in Section 10 hereof, of the occurrence of any event
constituting a Change in Control as promptly as practical, and in no case later
than 10 calendar days, after the occurrence of such event.
1.4CIC Severance Amount: The term “CIC Severance Amount” shall mean an amount
equal to the sum of:
(a)[CIC terms] times the greater of (i) the Employee’s Base Salary in effect
immediately prior to the Employee’s Termination of Employment or (ii) the
Employee’s Base Salary in effect immediately prior to the Change in Control; and
(b)[CIC terms] time the greater of (i) the Employee’s Incentive Pay for the year
in which the Employee’s employment is terminated or (ii) the Employee’s
Incentive Pay for the year in which the Change in Control occurred.
1.5Code: The term “Code” shall mean the Internal Revenue Code of 1986, as
amended.
1.6Company Termination Event: The term “Company Termination Event” shall mean
the Termination of Employment of the Employee by the Company or otherwise in any
of the following events and prior to any Employee Termination Event:
(a)The Employee’s death;
(b)If the Employee shall become eligible to receive and begins actually to
receive long-term disability benefits under The Long Term Disability Program of
The Timken Company or any successor plan; or
(c)For Cause. Termination of Employment shall be deemed to be for “Cause” only
if based on the fact that the Employee has done any of the following:
(i)An intentional act of fraud, embezzlement or theft in connection with his
duties with the Company;
(ii)Intentional wrongful disclosure of secret processes or confidential
information of the Company or a Company subsidiary; or
(iii)Intentional wrongful engagement in any Competitive Activity which would
constitute a material breach of the Employee’s duty of loyalty to the Company.
For purposes of this Agreement, no act, or failure to act, on the part of the
Employee shall be deemed “intentional” unless done or omitted to be done, by the
Employee not in good faith and without reasonable belief that his action or
omission was in or not opposed to the best interest of the Company.
1.7Competitive Activity: The term “Competitive Activity” shall mean the
Employee’s participation, without the written consent of an officer of the
Company, in the management of any business enterprise if such enterprise engages
in substantial and direct competition with the Company and such enterprise’s
sales of any product or service competitive with any product or service of the
Company amounted to 25% of such enterprise’s net sales for its most recently
completed fiscal year and if the Company’s net sales of said product or service
amounted to 25% of the Company’s net sales for its most recently completed
fiscal year. “Competitive Activity” shall not include (a) the mere ownership of
securities in any enterprise and exercise of rights appurtenant thereto or (b)
participation in management of any enterprise or business operation thereof
other than in connection with the competitive operation of such enterprise.
1.8Employee Termination Event: The term “Employee Termination Event” shall mean
the Termination of Employment of the Employee (including a decision to retire if
eligible under The Timken-Latrobe-MPB-Torrington Retirement Plan, or any
successor plan (the “Retirement Plan”)) by the Employee in any of the following
events:
(a)A determination by the Employee made in good faith that upon or after the
occurrence of a Change in Control: (i) a material reduction in the nature or
scope of the responsibilities, authorities or duties of




--------------------------------------------------------------------------------




the Employee attached to the Employee’s position held immediately prior to the
Change in Control has occurred; or (ii) a change of more than 60 miles has
occurred in the location of the Employee’s principal office immediately prior to
the Change in Control;
(b)A material reduction by the Company in the Employee’s Base Salary upon or
after the occurrence of a Change in Control;
For purposes of this Agreement, the amount of any reduction in annual base
salary elected by the Employee pursuant to any qualified or non-qualified salary
reduction arrangement maintained by the Company, including, without limitation,
The Timken Company Savings and Investment Pension Plan (the “SIP Plan”) and The
Timken Company 1996 Deferred Compensation Plan (the “Deferred Compensation
Plan”), shall be included in the determination of Base Salary; or
(c)An action or inaction that constitutes a material breach by the Company of
this
Agreement (including, but not limited to, a breach of Section 9.1 hereof) upon
or after the occurrence of a Change in Control.


Notwithstanding the foregoing, no Termination of Employment by the Employee will
be an Employee Termination Event unless (x) the Employee gives the Company
notice of the existence of a condition described in subsection (a), (b), or (c),
above within 90 days of the initial existence of such condition, and (y) the
Company does not remedy such condition described in clause (a), (b), or (c)
above, as applicable, within 30 days of receiving the notice described in the
preceding clause (x), and (z) the Employee terminates employment within 2 years
after the initial existence of a condition described in subsection (a), (b), or
(c), above.
1.9Incentive Pay: The term “Incentive Pay” shall mean an annual amount equal to
the target annual amount of Incentive Payments payable to the Employee. However,
for purposes of Section 4.2 for a Termination of Employment other than in the
Limited Period, Incentive Pay shall mean an amount equal to the annual incentive
amount actually paid, based on the attainment of pre-established goals, and
subject to the generally applicable terms of the Senior Executive Management
Performance Plan, or similar or successor plan, for the calendar year in which
the Termination Date occurs.
1.10Incentive Payments: The term “Incentive Payments” shall mean any cash
incentive compensation paid based on an annual performance period (whether
pursuant to the Company’s Senior Executive Management Performance Plan or any
successor similar plan or through any other means), without regard to any
reduction thereof elected by the Employee pursuant to any qualified or
non-qualified salary reduction arrangement maintained by the Company, including,
without limitation, the SIP Plan and the Deferred Compensation Plan.
1.11Incumbent Directors: The term “Incumbent Directors” means the individuals
who, as of the date hereof, are Directors of the Company and any individual
becoming a Director subsequent to the date hereof whose election, nomination for
election by the Company’s shareholders, or appointment, was approved by a vote
of at least two-thirds of the then Incumbent Directors (either by a specific
vote or by approval of the proxy statement of the Company in which such person
is named as a nominee for director, without objection to such nomination);
provided, however, that an individual shall not be an Incumbent Director if such
individual’s election or appointment to the Board occurs as a result of an
actual or threatened election contest (as described in Rule 14a-12(c) of the
Exchange Act) with respect to the election or removal of Directors or other
actual or threatened solicitation of proxies or consents by or on behalf of a
Person other than the Board.
1.12Limited Period: The term “Limited Period” shall mean that period of time
commencing on the date of a Change in Control and continuing for a period of two
years.
1.13Notice of Termination: The term “Notice of Termination” shall mean a written
notice delivered to the Employee in the manner specified in Section 10 of this
Agreement, which notice indicates the specific termination provision in this
Agreement relied upon and sets forth in reasonable detail the facts and
circumstances claimed to provide a basis for termination of the Employee’s
employment.
1.14Sale Termination: The term “Sale Termination” shall mean a Termination of
Employment with the Company or a Subsidiary of the Company in connection with:
(a)a sale by the Company or a Subsidiary of the Company of a plant or other
facility or property or assets; or
(b)a sale of the ownership of the Company or a Subsidiary of the Company,
when the acquirer in such sale described in subsection (a) or (b) or its
affiliate makes an offer of employment to the Employee in connection with such
sale. Notwithstanding the foregoing, a Termination of Employment shall not be a
Sale Termination if such Termination of Employment occurs during the Limited
Period or during the 90 days prior to a Change in Control under the
circumstances described in Section 4.1(a).
1.15Severance Amount: The term “Severance Amount” shall mean an amount equal to
the sum of:
(a)[Severance terms] times the Employee’s Base Salary in effect immediately
prior to the Employee’s termination of employment; and
(b)[Severance terms] times an amount equal to the Employee’s Incentive Pay for
the year in which the Employee’s Termination of Employment occurs.




--------------------------------------------------------------------------------




1.16Subsidiary: The term “Subsidiary” means a corporation, partnership, joint
venture, unincorporated association or other entity in which the Company
directly or indirectly beneficially owns 50% or more ownership or other equity
interest.
1.17Termination Date: The term “Termination Date” shall mean the effective date
of the Employee’s Termination of Employment with the Company.
1.18Termination of Employment: The term “Termination of Employment” means
termination of employment within the meaning of Treasury Regulation Section
1.409A-1(h)(1)(ii).
1.19Voting Stock: The term “Voting Stock” means securities entitled to vote
generally in the election of directors.
2.Operation of Agreement: This Agreement shall be effective immediately upon its
execution.
3.Conditions During the Limited Period: During the Limited Period:
(a)the Employee shall remain in the same or better office and position in the
Company (or a successor thereto) or any Subsidiary that the Employee held
immediately prior to the Change in Control;
(b)if the Employee was a Director of the Company immediately prior to a Change
in Control, the Employee shall remain a Director of the Company (or a successor
thereto);
(c)(i) the Company shall continue in effect without a material negative change
to any compensation or benefit plan in which the Employee participated
immediately prior to the Change in Control and, as applicable, the Company shall
continue Employee’s participation in any such compensation or benefit plan; (ii)
neither the Company nor its Subsidiaries shall take any action that would
directly or indirectly materially reduce any of the benefits of any compensation
or benefit plan enjoyed by the Employee at the time of the Change in Control;
(iii) the Employee shall continue to be entitled to no less than the same number
of paid vacation days to which the Employee was entitled immediately prior to
the Change in Control, based on years of service with the Company or its
Subsidiaries in accordance with the normal vacation policy, in effect
immediately prior to the Change in Control, of the Company or any of its
Subsidiaries that employ Employee immediately prior to the Change in Control,
and (iv) neither the Company nor any of its Subsidiaries shall take any other
action which would materially adversely change the conditions or prerequisites
of the Employee’s employment as in effect immediately prior to the Change in
Control; and
(d)the termination of Employee’s employment by the Company or its Subsidiaries
shall only be effected pursuant to a Notice of Termination satisfying the
requirements of Section 1.13 of this Agreement. Employee acknowledges that if
the Company fails to fulfill any of its obligations under this Section 3,
Employee’s only recourse is to cause such failure to be considered an Employee
Termination Event if the breach is considered a material breach of this
Agreement and Employee’s damages will be limited to the payments provided for in
Section 4, as applicable.
4.Severance Compensation:
4.1Severance Compensation:
(a.)If the Employee experiences a Termination of Employment during the Limited
Period because the Company terminated the Employee’s employment during the
Limited Period other than pursuant to a Company Termination Event, or because
the Employee voluntarily terminated his employment during the Limited Period
pursuant to an Employee Termination Event, then the Company shall pay as
severance compensation to the Employee a lump sum cash payment in the amount of
the CIC Severance Amount. Anything in this Agreement to the contrary
notwithstanding, if a Change in Control occurs and not more than 90 days prior
to the date on which the Change in Control occurs, the Employee experiences a
Termination of Employment because the Company terminated the Employee’s
employment, such Termination of Employment will be deemed to be a Termination of
Employment during the Limited Period for purposes of this Agreement if the
Employee has reasonably demonstrated that such Termination of Employment (A) was
at the request of a third party who has taken steps reasonably calculated to
effect a Change in Control, or (B) otherwise arose in connection with or in
anticipation of a Change in Control. In the event the Employee is entitled to
the benefits under this Agreement as a result of the preceding sentence, then
the 60-calendar-day period specified in Section 4.1(c) shall be deemed to
commence on the date on which the Employee receives the notice contemplated by
the last sentence of Section 1.3 hereof.
(b.)If the Employee experiences a Termination of Employment because the Company
has terminated the Employee’s employment, the Company shall pay as severance
compensation to the Employee a lump sum cash payment in the amount of the
Severance Amount unless the Termination of Employment occurs:
(i)during the Limited Period, or
(ii)pursuant to a Company Termination Event, or
(iii)for reasons of (A) criminal activity or (B) willful misconduct or gross
negligence in the performance of the Employee’s duties, or
(iv)pursuant to a Sale Termination.
(c.)The payment of the Severance Amount or the CIC Severance Amount required by
this Section 4.1 shall, subject to Section 20.2 and to the execution and
delivery by the Employee of the Release described in Section 8 hereof, and the
expiration of all applicable rights of the Employee to revoke the Release or any
provision thereof, be made to the Employee within 60 calendar days after the
Termination Date. In no event will the Employee have a right to designate the
taxable year of any such payment.




--------------------------------------------------------------------------------




4.2Compensation through Termination: If the Employee experiences a Termination
of Employment, the Company shall pay the Employee any Base Salary that has
accrued but is unpaid through the Termination Date. If the Employee experiences
a Termination of Employment because his employment is terminated by the Company
other than for Cause and other than pursuant to a Sale Termination, the Company
shall pay the Employee an amount equivalent to the Incentive Pay for the
calendar year in which the Termination Date occurs multiplied by a fraction, the
numerator of which is the number of days in the calendar year in which the
Termination Date occurs that have expired prior to the Termination Date and the
denominator of which is three hundred sixty-five. Such payment shall be made, in
the case of a Termination of Employment during the Limited Period, in accordance
with the provisions governing payment of the Severance Amount or CIC Severance
Amount under Section 4.1(c), and in the case of a Termination of Employment
other than during the Limited Period, in the year following the year in which
the Termination Date occurs but no later than March 15th of such year.
4.3Offset: To the full extent permitted by applicable law, the Company retains
the right to offset against the Severance Amount otherwise due to the Employee
hereunder any amounts then owing and payable by such Employee to the Company or
any of its affiliates.
4.4Interest on Overdue Payments: Without limiting the rights of the Employee at
law or in equity, if the Company fails to make any payment required to be made
under this Agreement on a timely basis, the Company shall pay interest on the
amount thereof at an annualized rate of interest equal to the “prime rate” as
set forth from time to time during the relevant period in The Wall Street
Journal, plus 1%.
4.5Adjustments of Payments and Benefits: Notwithstanding any provision of this
Agreement to the contrary, if any payment or benefit to be paid or provided
hereunder or under any other plan or agreement would be an “Excess Parachute
Payment,” within the meaning of Section 280G of the Code, or any successor
provision thereto, but for the application of this sentence, then the payments
and benefits to be paid or provided hereunder shall be reduced to the minimum
extent necessary (but in no event to less than zero) so that no portion of any
such payment or benefit, as so reduced, constitutes an Excess Parachute Payment;
provided, however, that the foregoing reduction shall be made only if and to the
extent that such reduction would result in an increase in the aggregate payments
and benefits to be provided, determined on an after-tax basis (taking into
account the excise tax imposed pursuant to Section 4999 of the Code, or any
successor provision thereto, any tax imposed by any comparable provision of
state law, and any applicable federal, state and local income taxes). The
determination of whether any reduction in such payments or benefits to be
provided hereunder is required pursuant to the preceding sentence shall be made
at the expense of the Company, if requested by Employee or the Company, by the
Company’s independent accountants or a nationally recognized law firm chosen by
the Company. The fact that Employee’s right to payments or benefits may be
reduced by reason of the limitations contained in this Section shall not of
itself limit or otherwise affect any other rights of Employee under this
Agreement. In the event that any payment or benefit intended to be provided
hereunder is required to be reduced pursuant to this Section, then the reduction
shall occur in the following order: (a) reduction of the portion of the CIC
Severance Amount described under Section 1.4(a); (b) reduction of the portion of
the CIC Severance Amount described under Section 1.4(b); and (c) reduction of
the cash reimbursements described in Section 4.6(a).
4.6Continuation of Certain Benefits:
(a)If the Company terminates the Employee’s employment during the Limited Period
other than pursuant to a Company Termination Event, or if the Employee
voluntarily terminates his employment during the Limited Period pursuant to an
Employee Termination Event, then the Employee, and the Employee’s eligible
dependents, shall be entitled to continue to participate in the Company’s
medical, dental and vision plans for which the Employee was eligible immediately
prior to the Employee’s Termination Date, until the earlier of (i) Employee’s
eligibility for any such coverage under another employer’s or any other medical
plan or (ii) [CIC Medical] following the termination of Employee’s employment
(the “CIC Benefit Continuation Period”). The Employee’s continued participation
in the Company’s medical, dental, and vision plans shall be on the terms not
less favorable than those in effect for actively employed key employees of the
Company but only if the Employee makes a payment to the Company in an amount
equal to the monthly premium payments (both the employee and employer portion)
required to maintain such coverage on the first day of each calendar month
during the CIC Benefit Continuation Period commencing with the first calendar
month following the Termination Date. Subject to Section 20.2, the Company shall
reimburse the Employee on an after-tax basis for the amount of such premiums
paid by the Employee pursuant to the preceding sentence, if any, in excess of
any employee contributions (access fees) necessary to maintain such coverage
during the CIC Benefit Continuation Period (the “CIC Reimbursement Payments”),
and such CIC Reimbursement Payments shall be paid to the Employee on the 15th
day of each calendar month during the CIC Benefit Continuation Period commencing
with the calendar month in which the Employee’s first premium payment is due
pursuant to the preceding sentence or, if later, the calendar month following
the calendar month in which the release provided for in Section 8 becomes
irrevocable. Each CIC Reimbursement Payment shall be considered a separate
payment and not one of a series of payments for purposes of Section 409A.
Employee agrees that the period of coverage under such plan shall count against
the medical plan’s obligation to provide continuation coverage pursuant to Part
6 of Subtitle B of Title I of the Employee Retirement Income Security Act of
1974, as amended (“COBRA”).
(b)If the Company terminates the Employee’s employment other than during the
Limited Period and other than (i) pursuant to a Company Termination Event; (ii)
for reasons of (A) criminal activity or (B) willful misconduct or gross
negligence in the performance of the Employee’s duties; or (iii) pursuant to a
Sale Termination, then the Employee, and the Employee’s eligible dependents,
shall be entitled to continue to




--------------------------------------------------------------------------------




participate in the Company’s medical, dental and vision plans for which the
Employee was eligible immediately prior to the Employee’s Termination Date,
until the earlier of (x) Employee’s eligibility for any such coverage under
another employer’s or any other medical plan or (y) [Severance Medical]
following the termination of Employee’s employment (the “Severance Benefit
Continuation Period”). The Employee’s continued participation in the Company’s
medical, dental, and vision plans shall be on the terms not less favorable than
those in effect for actively employed key employees of the Company but only if
the Employee makes a payment to the Company in an amount equal to the monthly
premium payments (both the employee and employer portion) required to maintain
such coverage on the first day of each calendar month during the Severance
Benefit Continuation Period commencing with the first calendar month following
the Termination Date. Subject to Section 20.2, the Company shall reimburse the
Employee on an after-tax basis for the amount of such premiums paid by the
Employee pursuant to the preceding sentence, if any, in excess of any employee
contributions (access fees) necessary to maintain such coverage during the
Benefit Continuation Period (the “ Severance Reimbursement Payments”), and such
Severance Reimbursement Payments shall be paid to the Employee on the 15th day
of each calendar month during the Severance Benefit Continuation Period
commencing with the calendar month in which the Employee’s first premium payment
is due pursuant to the preceding sentence or, if later, the calendar month
following the calendar month in which the release provided for in Section 8
becomes irrevocable. Each Severance Reimbursement Payment shall be considered a
separate payment and not one of a series of payments for purposes of Section
409A. Employee agrees that the period of coverage under such plan shall count
against the medical plan’s obligation to provide continuation coverage pursuant
to COBRA.
5.No Obligation to Mitigate Damages: The Employee shall not be required to
mitigate damages or the amount of any payment provided for under this Agreement
by seeking other employment or otherwise, nor, except as provided in
Sections 4.6(a) and 4.6(b), shall the amount of any payment or benefit provided
for under this Agreement be reduced by any compensation earned by the Employee
as the result of employment by another employer after the Termination Date, or
otherwise.
6.Confidential Information; Covenant Not To Compete:
6.1The Employee acknowledges that all trade secrets, customer lists and other
confidential business information are the exclusive property of the Company. The
Employee shall not (following the execution of this Agreement, during the
Limited Period, or at any time thereafter) disclose such trade secrets, customer
lists, or confidential business information without the prior written consent of
the Company. The Employee also shall not (following the execution of this
Agreement, during the Limited Period, or at any time thereafter) directly or
indirectly, or by acting in concert with others, employ or attempt to employ or
solicit for any employment competitive with the Company any person(s) employed
by the Company. The Employee recognizes that any violation of this Section 6.1
and Section 6.2 is likely to result in immediate and irreparable harm to the
Company for which money damages are likely to be inadequate. Accordingly, the
Employee consents to the entry of injunctive and other appropriate equitable
relief by a court of competent jurisdiction, after notice and hearing and the
court’s finding of irreparable harm and the likelihood of prevailing on a claim
alleging violation of this Section 6, in order to protect the Company’s rights
under this Section. Such relief shall be in addition to any other relief to
which the Company may be entitled at law or in equity. The Employee agrees that
the state and federal courts located in the State of Ohio shall have
jurisdiction in any action, suit or proceeding against Employee based on or
arising out of this Agreement and Employee hereby: (a) submits to the personal
jurisdiction of such courts; (b) consents to service of process in connection
with any action, suit or proceeding against Employee; and (c) waives any other
requirement (whether imposed by statute, rule of court or otherwise) with
respect to personal jurisdiction, venue or service of process.
6.2For a period of time beginning upon the Termination Date and ending upon the
first anniversary of the Termination Date, the Employee shall not (a) engage or
participate, directly or indirectly, in any Competitive Activity, as defined in
Section 1.7 or (b) solicit or cause to be solicited on behalf of a competitor
any person or entity which was a customer of the Company during the term of this
Agreement, if the Employee had any direct responsibility for such customer while
employed by the Company.
7.Nondisparagement: The Employee agrees that he or she shall not, unless
compelled by a court or governmental agency, make, or cause to be made, any
statement or communication regarding the Company, its subsidiaries or affiliates
to any third parties that disparages the reputation or business of the Company
or any of its subsidiaries or affiliates; provided, however, that such
restriction shall not apply to statements or communications made in good faith
in the fulfillment of the Employee’s duties with the Company; and provided,
further, that such restriction shall cease to apply and shall be of no further
force and effect from and after the occurrence of a Change in Control.
8.Release: Payment of the severance payments set forth in Section 4 hereof is
conditioned upon the Employee executing and delivering a full and complete
release of all claims satisfactory to the Company within 50 days of the
Employee’s Termination Date.
9.Successors, Binding Agreement and Complete Agreement:
9.1Successors: The Company shall require any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business or assets of the Company, by agreement in form
and substance satisfactory to the Employee, to assume and agree to perform this
Agreement.
9.2Binding Agreement: This Agreement shall inure to the benefit of and be
enforceable by the Employee’s personal or legal representative, executor,
administrators, successors, heirs, distributees and legatees. This Agreement
shall be binding upon and inure to the benefit of the Company and any successor
of or to the Company, including, without limitation, any person acquiring
directly or indirectly all or substantially all of the assets of the Company




--------------------------------------------------------------------------------




whether by merger, consolidation, sale or otherwise (and such successor shall
thereafter be deemed “the Company” for the purposes of this Agreement), but
shall not otherwise be assignable by the Company.
9.3Complete Agreement: This Agreement embodies the complete agreement and
understanding between the parties with respect to the subject matter hereof and
effective as of its date supersedes and preempts any prior understandings,
agreements or representations by or between the parties, written or oral, which
may have related to the subject matter hereof in any way, including, without
limitation, the Prior Agreement.
10.Notices: For the purpose of this Agreement, all communications provided for
herein shall be in writing and shall be deemed to have been duly given when
delivered or mailed by United States registered or certified mail, return
receipt requested, postage prepaid, addressed as indicated below, or to such
other address as any party may have furnished to the other in writing and in
accordance herewith, except that notices of change of address shall be effective
only upon receipt.
If to the Company:
The Timken Company                             4500 Mt. Pleasant St., N.W.
                        North Canton, Ohio 44720

If to the Employee:
The Employee’s current address                         on file with the Company

11.Governing Law: The validity, interpretation, construction and performance of
this Agreement shall be governed by the laws of the State of Ohio, without
giving effect to the principles of conflict of laws of such State.
12.Miscellaneous: No provision of this Agreement may be amended, modified,
waived or discharged unless such amendment, waiver, modification or discharge is
agreed to in writing signed by the Employee and the Company. No waiver by either
party hereto at any time of any breach by the other party hereto of, or
compliance with, any condition or provision of this Agreement to be performed by
such other party shall be deemed a waiver of similar or dissimilar provisions or
conditions at the same or at any prior or subsequent time. No agreements or
representations, oral or otherwise, expressed or implied with respect to the
subject matter hereof have been made by either party which are not set forth
expressly in this Agreement. If the Employee files a claim for benefits under
this Agreement with the Company, the Company will follow the claims procedures
set out in 29 C.F.R. Section 2560.503-1.
13.Validity: The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement which shall remain in full force and effect.
14.Counterparts: This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original but all of which together will
constitute one and the same Agreement.
15.Employment Rights: Nothing expressed or implied in this Agreement shall
create any right or duty on the part of the Company or the Employee to have the
Employee remain in the employment of the Company.
16.Withholding of Taxes: The Company may withhold from any amount payable under
this Agreement all federal, state, city or other taxes as shall be required
pursuant to any law or government regulation or ruling.
17.Nonassignability: This Agreement is personal in nature and neither of the
parties hereto shall, without the consent of the other, assign or transfer this
Agreement or any rights or obligations, hereunder, except as provided in
Sections 9.1 and 9.2 above. Without limiting the foregoing, the Employee’s right
to receive payments hereunder shall not be assignable or transferable, whether
by pledge, creation of a security interest or otherwise, other than by a
transfer by his will or by the laws of descent and distribution and in the event
of any attempted assignment or transfer contrary to this Section the Company
shall have no liability to pay any amounts so attempted to be assigned or
transferred.
18.Termination of Agreement: The term of this Agreement (the “Term”) shall
commence as of the date hereof and shall expire on the close of business on
December 31, [20__]; provided, however, that (i) commencing on January 1, [20__]
and each January 1 thereafter, the term of this Agreement will automatically be
extended for an additional year unless, not later than September 30 of the
immediately preceding year, the Company or the Employee shall have given notice
that it or the Employee, as the case may be, does not wish to have the Term
extended; (ii) if a Change in Control occurs during the Term, the Term will
expire on the last day of the Limited Period; and (iii) subject to Section 4.1,
if the Employee ceases for any reason to be a key employee of the Company or any
Subsidiary, thereupon without further action the Term shall be deemed to have
expired and this Agreement will immediately terminate and be of no further
effect. For purposes of this Section 18, the Employee shall not be deemed to
have ceased to be an employee of the Company or any Subsidiary by reason of the
transfer of Employee’s employment between the Company and any Subsidiary, or
among any Subsidiaries.
19.Indemnification of Legal Fees and Expenses; Security for Payment:
19.1Indemnification of Legal Fees: It is the intent of the Company that in the
case of a Change in Control, the Employee not be required to incur the expenses
associated with the enforcement of his rights under this Agreement by litigation
or other legal action because the cost and expense thereof would substantially
detract from the benefits intended to be extended to the Employee hereunder.
Accordingly, after a Change in Control, if it should appear to the Employee that
the Company has failed to comply with any of its obligations under this
Agreement or in the event that the Company or any other person takes any action
to declare this Agreement void or unenforceable, or institutes any litigation
designed to deny, or to recover from, the Employee the benefits intended to be
provided to the Employee hereunder, the Company irrevocably authorizes the
Employee from time to time to retain counsel of his choice, at the expense of
the Company as hereafter provided, to represent the Employee in connection with
the initiation or defense of any litigation or other legal action, whether by or
against the Company or any Director, officer, stockholder or other person
affiliated with the Company, in any jurisdiction. The Company shall pay or cause
to be paid and shall be solely responsible for any and all attorneys’ and
related fees and expenses incurred by the Employee after a Change in Control




--------------------------------------------------------------------------------




and as a result of the Company’s failure to perform this Agreement or any
provision hereof or as a result of the Company or any person contesting the
validity or enforceability of this Agreement or any provision hereof as
aforesaid.
If the Employee is entitled to reimbursement pursuant to this Section 19.1, this
Section shall apply to any such eligible costs and expenses incurred during the
Employee’s lifetime. Subject to Section 20.2, any amounts the Company owes to
the Employee pursuant to this Section 19.1 will be paid to the Employee by the
Company within 30 days following the Company’s receipt of a statement or
statements prepared by Employee or Employee’s legal counsel that sets forth the
amount of such costs and expenses eligible for reimbursement but in no event
will such amounts be paid later than December 31 of the year following the year
in which Employee incurs such expenses. In no event will the costs and expenses
paid by the Company pursuant to this Section 19.1 in one year affect the amount
of costs and expenses the Company is obligated to pay pursuant to this
Section 19.1 in any other taxable year.
19.2Trust Agreements: To ensure that the provisions of this Agreement can be
enforced by the Employee, two agreements (“Amended and Restated Trust Agreement”
and “Amended and Restated Trust Agreement No. 2”) each dated as of March 26,
1991, as they may have been or may be amended, have been established between a
Trustee selected by the members of the Compensation Committee of the Board or
any officer (the “Trustee”) and the Company. The Amended and Restated Trust
Agreement sets forth the terms and conditions relating to payment pursuant to
the Amended and Restated Trust Agreement of the CIC Severance Amount pursuant to
this Agreement owed by the Company, and Amended and Restated Trust Agreement No.
2 sets forth the terms and conditions relating to payment pursuant to Amended
and Restated Trust Agreement No. 2 of attorneys’ and related fees and expenses
pursuant to Section 19.1 owed by the Company. Employee shall make demand on the
Company for any payments due Employee pursuant to Section 19.1 prior to making
demand therefor on the Trustee under Amended and Restated Trust Agreement No. 2.
Payments by such Trustee shall discharge the Company’s liability under
Section 19.1 only to the extent that trust assets are used to satisfy such
liability.
19.3Obligation of the Company to Fund Trusts: Upon the earlier to occur of (x) a
Change in Control that involves a transaction that was not approved by the
Board, and was not recommended to the Company’s shareholders by the Board, (y) a
declaration by the Board that the trusts under the Amended and Restated Trust
Agreement and Amended and Restated Trust Agreement No. 2 should be funded in
connection with a Change in Control that involves a transaction that was
approved by the Board, or was recommended to shareholders by the Board, or (z) a
declaration by the Board that a Change in Control is imminent, the Company shall
promptly to the extent it has not previously done so, and in any event within
five (5) business days:
(a)transfer to the Trustee to be added to the principal of the trust under the
Amended and Restated Trust Agreement a sum equal to the aggregate value on the
date of the Change in Control of the CIC Severance Amount, which could become
payable to the Employee under the provisions of Section 4.1 hereof. The payment
of any CIC Severance Amount or other payment by the Trustee pursuant to the
Amended and Restated Trust Agreement shall, to the extent thereof, discharge the
Company’s obligation to pay the CIC Severance Amount or other payment hereunder,
it being the intent of the Company that assets in such Amended and Restated
Trust Agreement be held as security for the Company’s obligation to pay the CIC
Severance Amount and other payments under this Agreement; and
(b)transfer to the Trustee to be added to the principal of the trust under
Amended and Restated Trust Agreement No. 2 the sum authorized by the members of
the Compensation Committee from time to time. Any payments of attorneys’ and
related fees and expenses, which are the obligation of the Company under
Section 19.1, by the Trustee pursuant to Amended and Restated Trust Agreement
No. 2 shall, to the extent thereof, discharge the Company’s obligation
hereunder, it being the intent of the Company that such assets in such Amended
and Restated Trust Agreement No. 2 be held as security for the Company’s
obligation under Section 19.1.
Notwithstanding any provision of this Agreement to the contrary, no amounts
shall be transferred to the Trustee with respect to the Amended and Restated
Trust Agreement or the Amended and Restated Trust Agreement No. 2 for payments
of any amount under this Agreement if, pursuant to Section 409A(b)(3)(A) of the
Code, such amount would, for purposes of Section 83 of the Code, be treated as
property transferred in connection with the performance of services.
20.Code Section 409A of the Code:
20.1General: To the extent applicable, it is intended that this Agreement comply
with or be exempt from the provisions of Section 409A of the Code, so that the
income inclusion provisions of Section 409A(a)(1) of the Code do not apply to
the Employee. This Agreement shall be administered and interpreted in a manner
consistent with this intent.
20.2Delayed Payments: Notwithstanding any provision of this Agreement to the
contrary, if the Employee is a “specified employee,” determined pursuant to
procedures adopted by the Company in compliance with Section 409A of the Code,
on his Termination Date and if any portion of the payments or benefits to be
received by the Employee upon Termination of Employment would constitute a
“deferral of compensation” subject to Section 409A, then to the extent necessary
to comply with Section 409A, amounts that would otherwise be payable pursuant to
this Agreement during the six-month period immediately following the Employee’s
Termination Date will instead be paid or made available on the earlier of (i)
the first business day of the seventh month after Employee’s Termination Date,
or (ii) the Employee’s death.






--------------------------------------------------------------------------------




20.3Amendments: Notwithstanding any provision of this Agreement to the contrary,
in light of the uncertainty with respect to the proper application of Section
409A of the Code, the Company reserves the right to make amendments to this
Agreement as the Company deems necessary or desirable to avoid the imposition of
taxes or penalties under Section 409A of the Code. In any case, Employee shall
be solely responsible and liable for the satisfaction of all taxes and penalties
that may be imposed on Employee in connection with this Agreement (including any
taxes and penalties under Section 409A of the Code), and neither the Company nor
any of its affiliates shall have any obligation to indemnify or otherwise hold
Employee harmless from any or all of such taxes or penalties.
IN WITNESS WHEREOF, the parties have caused this Agreement to be executed and
delivered as of the date first set forth above.




By: __________________________ Employee
THE TIMKEN COMPANY
By: __________________________
William R. Burkhart

Its: Executive Vice President, General Counsel and Secretary






